Citation Nr: 1013928	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  08-13 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial disability evaluation in excess 
of 10 percent for service-connected left knee status post-
arthroscopy.  

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1966 to June 
1976 and from July 1976 to April 1988. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  

The Veteran provided testimony at a November 2008 hearing 
before the RO.  A transcript of the proceeding is associated 
with the claims folder.  

The Board notes that the record raises an informal claim of 
entitlement to a total disability rating based on individual 
unemployability (TDIU) due to the Veteran's service-connected 
left knee (see Veteran's statement received in April 2009).  
The issue of whether entitlement to TDIU is warranted as a 
result of that disability is part and parcel of the increased 
rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  
Thus, the issues are as noted on the title page of this 
decision.

The issue of entitlement to a total disability rating based 
on individual unemployability (TDIU) is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested during service 
or for many years thereafter, and is not otherwise related to 
such service.

2.  Tinnitus was not manifested during service or for many 
years thereafter, and is not otherwise related to such 
service.

3.  The Veteran's left knee disability is manifested by 
limitation of extension; however, extension is not limited to 
30 degrees, and there is no evidence of additional functional 
limitation with repetitive movement, or of instability.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A.         §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009). 

3.  Prior to May 5, 2008, the criteria for an initial 
disability rating in excess of 10 percent for left knee 
status post medial arthroscopy have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.40, 4.45, 4.459, 4.71a, Diagnostic Code 
5261 (2009).

4.  From May 5, 2008, the criteria for an initial disability 
rating of 30 percent for left knee status post medial 
arthroscopy have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.40, 
4.45, 4.459, 4.71a, Diagnostic Code 5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board has reviewed all 
the evidence in the Veteran's claims file, which includes his 
multiple contentions, as well as service treatment records, 
VA outpatient treatment records, and VA examinations. 
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim, and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Regarding the Veteran's claims of entitlement to service 
connection for bilateral hearing loss and tinnitus, the RO 
provided the appellant pre-adjudication notice by letter 
dated in August 2007.  Such notice apprised him of how to 
substantiate the claims, and of the division of 
responsibilities between VA and a claimant in developing an 
appeal.  The letter also explained how VA establishes 
disability ratings and effective dates.

Regarding the Veteran's claim for an initial disability 
evaluation in excess of ten percent for his service-connected 
left knee, in cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant 
bears the burden of demonstrating any prejudice from 
defective notice with respect to the downstream elements.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has 
not been met in this case.  

Nevertheless, the record reflects that the appellant was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that any notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  The appellant was notified that his claim was 
awarded with an effective date of August 27, 2007, the date 
of his claim, and a zero percent rating was assigned.  He was 
provided notice how to appeal that decision, and he did so.  
He was provided a statement of the case that advised him of 
the applicable law and criteria required for a higher rating 
and he demonstrated his actual knowledge of what was required 
to substantiate a higher rating in his argument included on 
his Substantive Appeal.  Although he was not provided pre-
adjudicatory notice that he would be assigned an effective 
date in accordance with the facts found as required by 
Dingess, he was assigned the date of the claim as an 
effective date, the earliest permitted by law.  38 U.S.C.A. 
§ 5110(a).  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected.  Vazquez-Flores, 22 Vet. App. at 49.

Regarding the duty to assist, VA has obtained service 
treatment records and VA outpatient treatment records, 
afforded the Veteran VA examinations, provided him an 
opportunity to testify before the regional office, and 
assisted him in obtaining evidence.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the Veteran's claims file, and the 
Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.   
 
Service Connection Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110 and 1131.  If a chronic disease 
is shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  Id.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  

Additionally, service connection for certain diseases, 
including organic diseases of the nervous system such as 
sensorineural hearing loss, may also be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  
38 C.F.R. §§ 3.307(a), 3.309(a).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Applicable regulations provide that hearing impairment is 
considered to be a disability when the auditory threshold 
level in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 CFR § 3.385.  Moreover, it is noted 
that the threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. 
§ 3.385 need not be shown by the results of audiometric 
testing during a claimant's period of active military service 
in order for service connection to be granted.  Regulation 38 
C.F.R. § 3.385 does not necessarily preclude service 
connection for hearing loss that first met the regulation 
requirements after service.  Hensley, 5 Vet. App. 155, 159 
(1993).  Thus, a claimant who seeks to establish service 
connection for a current hearing disability must show, as is 
required in a claim for service connection for any 
disability, that a current disability is the result of an 
injury or disease incurred in service, the determination of 
which depends on a review of all the evidence of record 
including that pertinent to service.  38 U.S.C.A.  §§ 1110 
and 1131; 38 C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. 
at 159-60.

Hearing Loss and Tinnitus

The Veteran contends that his bilateral hearing loss and 
tinnitus are related to noise exposure in service.  

At the outset, it is acknowledged that the veteran's military 
occupoational specialty (MOS) was that of aircraft 
maintenance officer.  Thus, noise exposure is deemed 
consistent with the circumstances of his service.  
38 U.S.C.A. § 1154(a).  Therefore, it is conceded that he was 
subjected to loud noise during active duty.  However, the 
question for consideration is whether such exposure is 
related to the Veteran's current chronic hearing loss and 
tinnitus disabilities.  

The Veteran's service treatment records (STRs) contain a 
January 1985 physical examination with a diagnosis of mild 
high frequency hearing loss.  His STRs do not contain any 
evidence of complaints, treatment, or a diagnosis of 
tinnitus.  The Veteran's December 1987 separation physical 
examination contains no evidence of complaints, treatment, or 
diagnosis for bilateral hearing loss or tinnitus; objective 
audiometric results at that time were clinically normal, per 
Hensley, and the Veteran specifically denied hearing loss or 
other ear trouble in a report of medical history completed at 
that time.

Regarding the post-service evidence, in February 2009, the 
Veteran underwent a VA audiological examination.  At the 
time, he reported that the onset of his tinnitus was early in 
his military career; specifically, it presented with a 
constant buzzing noise which was distracting, causing him 
difficulty sleeping.  Regarding his hearing loss, the Veteran 
indicated he has difficulty understanding conversation.  The 
Veteran reported that his current disabilities were due to 
his service, as he served as a munitions maintenance 
specialist and worked on aircraft maintenance, where he was 
exposed to noise.  The Veteran indicated that subsequent to 
service, he was a civilian farmer and rancher, and not 
utilize hearing protection in those occupations.  The Veteran 
also indicated recreational exposure to noise when shooting 
without the use of hearing protection.  

The examination demonstrated hearing loss under 38 C.F.R. 
§ 3.385 bilaterally.  
The examiner opined that the Veteran had hearing within 
normal limits for VA compensation purposes at the time of 
separation for service, as well as some history of civilian 
occupational and recreational noise expose.  He therefore 
concluded that the Veteran's current hearing loss was less 
likely than not related to active duty noise exposure.  
Regarding the Veteran's current diagnosis of tinnitus, the 
examiner indicated that there is no evidence in the Veteran's 
STRs relating to tinnitus.  Therefore, it was concluded that 
the tinnitus was also less likely than not due to noise 
exposure in service.  

Again, the evidence shows that the Veteran has a current 
hearing disability as defined by VA regulations.  38 C.F.R. § 
3.385.  The evidence also establishes current tinnitus.  
However, there is no evidence showing a chronic disability in 
service.  Indeed, while the Veteran's STRs show a diagnosis 
of high frequency hearing loss in January 1985, it is noted 
that the relevant frequencies for determining impaired 
hearing disability for VA purposes only go as high as 4000 
Hz.  In any event, no other findings indicative of hearing 
loss, at any frequency, are seen during service or for many 
years thereafter.  Moreover, at no time in service, including 
upon separation, did audiometric tests reveal clinically 
abnormal hearing under the standard set forth in Hensley.  

Again, following separation from active service, there is no 
showing of hearing loss or tinnitus until a VA examination in 
2009, more than 21 years later.  This lengthy period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claims.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  It is 
acknowledged that the Veteran is competent to give evidence 
about his observable symptomatology.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  However, to the extent that he is alleging 
continuity of symptoms back to service, such claims are not 
found to be persuasive here.  Again, audiometric testing was 
normal at his separation examination in 1987, and 
significantly, the Veteran denied any hearing loss or other 
ear problems at that time.  This strongly suggests that he 
was not experiencing hearing loss or tinnitus at that time.  
Moreover, the Veteran did not file an application for service 
connection until 2007.  If he had been experiencing 
continuous symptomatology, it would be expected that he would 
have filed a claim much sooner.  For these reasons, 
continuity of symptomatology has not here been established, 
either through the competent evidence or through the 
Veteran's statements. 

Moreover, no medical evidence relates the Veteran's current 
hearing loss and tinnitus to active service.  Again, a VA 
examiner in February 2009 expressly rejected a causal 
relationship between the hearing disability and the Veteran's 
time in service.  This opinion was offered following a review 
of the claims file and after an objective examination of the 
Veteran.  For these reasons it is found to be highly 
probative.  Additionally, no other medical evidence of record 
refutes that opinion. 

The Veteran claims that his current hearing loss and tinnitus 
are related to service.  
However, he has not been shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  To the extent that the Veteran may be competent to 
address etiology because such conclusion is based on his own 
lay observations (see Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007)), the Board finds his assertions outweighed 
by the opinion provided by the VA examiner who reviewed the 
complete record and discussed the Veteran's in-service 
history.  

In light of the aforementioned, the Board concludes that 
service connection for bilateral hearing loss and tinnitus 
must be denied.  As the preponderance of the evidence is 
against the claims, the benefit-of-the-doubt rule does not 
apply. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

Knee

The Veteran contends that his service-connected left knee 
disability is more severe than currently rated.  Disability 
evaluations are determined by the application of a schedule 
of ratings, which are based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7.  Moreover, while 
the Board must consider the Veteran's medical history as 
required by various provisions under 38 C.F.R. Part 4, 
including sections 4.2, the regulations do not give past 
medical reports precedence over current findings.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Furthermore, when an evaluation of a disability is based on 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the Veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such 
factors include more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the Veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

The appeal stems from an initial rating, thus, VA must frame 
and consider the issue as to whether separate or "staged" 
ratings may be assigned for any or all of the retroactive 
period from the effective date of the grant of service 
connection to a prospective rating.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  

Normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.

The knee can be rated under Diagnostic Codes (DCs) 5256, 
5257, 5258, 5259, 5260, 5261, 5262, and/or 5263.  38 C.F.R. § 
4.71a.  Assigning multiple ratings for the Veteran's left 
knee disability based on the same symptoms or manifestations 
would constitute prohibited pyramiding.  38 C.F.R. § 4.14.  
However, lateral instability and degenerative arthritis of 
the knee may be rated separately under Diagnostic Codes 5257 
and 5003.  VAOPGCPREC 23-97 (1997).  In addition, separate 
evaluations under DC 5261 and DC 5260, the codes for 
limitation of flexion and extension of the leg, may be 
assigned for disability of the same joint.  VAOGCPREC 9-2004, 
69 Fed. Reg. 59990 (September 17, 2004).  

DC 5260 (flexion) and DC 5261 (extension) govern the 
limitation of motion of the knee.  Under DC 5260, a 
noncompensable evaluation is assigned where flexion is 
limited to 60 degrees.  A 10 percent rating is warranted 
where flexion is limited to 45 degrees.  A 20 percent 
evaluation is for application where flexion is limited to 30 
degrees.  A 30 percent rating applies where flexion is 
limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

Under DC 5261, a noncompensable evaluation is assigned where 
extension is limited to 5 degrees.  A 10 percent rating is 
warranted where extension is limited to 10 degrees.  A 20 
percent evaluation is for application where extension is 
limited to 15 degrees.  A 30 percent rating applies where 
extension is limited to 20 degrees.  A 40 percent rating is 
warranted where extension is limited to 30 degrees.  A 50 
percent evaluation is warranted where extension is limited to 
45 degrees.  38 C.F.R. § 4.71a, DC 5261.

Under Diagnostic Code 5257, a 10 percent rating is assigned 
for slight impairment due to recurrent subluxation or lateral 
instability of the knee.  A 20 percent rating requires 
moderate impairment due to recurrent subluxation or lateral 
instability.  A 30 percent rating requires severe impairment 
due to recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, DC 5257.  The words "slight," "moderate" 
and "severe" as used in the various diagnostic codes are 
not defined in the VA Schedule for Rating Disabilities.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence for "equitable and just 
decisions."  38 C.F.R. § 4.6. 

Under Diagnostic Code 5259, a 10 percent rating is assigned 
for symptomatic removal of the semilunar cartilage.  38 
C.F.R. § 4.71a, DC 5259.  

The Board will now apply the above criteria to the facts of 
this case.

Throughout the rating period on appeal, the Veteran is 
assigned a 10 percent rating for left knee status-post 
arthroscopy under DC 5259.

Evidence relevant to the current level of severity of the 
Veteran's left knee disability includes VA examinations 
conducted in November 2007 and February 2009, a March 2009 
addendum to the February 2009 VA examination, a November 2008 
RO hearing transcript, and statements submitted by the 
Veteran dated in May 2008 and April 2009.  

At a November 2007 VA examination the Veteran reported that 
he took care of horses.  However, in doing that job, he 
experienced difficulty with his left knee when stepping in 
holes, or on uneven ground, where he maintains his horses.  
The Veteran reported difficulty crouching, buckling of his 
knee, and his knee giving way.  

On physical examination, the Veteran's range of motion was 
from 0 to 145 degrees.  The Veteran's gait was normal.  There 
was medial joint tenderness.  His McMurray' s testing was 
negative.  There was no instability, redness, or effusion.  
The Veteran had occasional mild patellofemoral snap.  X-rays 
of the Veteran's left knee revealed diminished medial joint 
space, indicative of early osteoarthritis.  Upon review of 
the Veteran's claims file, the examiner diagnosed the Veteran 
with status post arthroscopy, excision of plica, excision of 
medial meniscus of the left knee.  The examiner indicated 
that there was no evidence of pain, weakness, lack of 
endurance, or fatigue on repetition testing.  

In a May 2008 statement, the Veteran indicated that his knee 
caused him pain and that it buckled when performing activity 
that required stress on his joints.  He further noted that 
his left knee would occasionally hyperextend, which also 
caused pain.  

In a November 2008 RO hearing, the Veteran reported that he 
started a horse raising business shortly upon separation from 
service in 1988.  He stated that he  could not continue to 
raise horses because of his left knee disability.
  
At a February 2009 VA examination, the Veteran reported 
experiencing intermittent shooting pain, swelling, and 
instability due to his left knee condition.  He indicated 
that he experienced these symptoms, especially when he 
performed heavy lifting.  The Veteran described his pain to 
be on a level four of ten, which was accompanied by 
stiffness, primarily in the morning.  The Veteran also 
reported fatigue and lack of endurance.  The Veteran treated 
his left knee with anti-inflammatory medication on an as-
needed basis.  He experienced flare-ups once or twice a 
month, which lasted for approximately one day and were 
precipitated by walking on uneven ground, twisting his knee, 
or heavy lifting.  The Veteran reported that he could not 
train horses when he experienced a flare-up of his knee.  He 
used a knee brace during hay season and a cane when his left 
knee flared.  

On physical examination, the Veteran's flexion was to 115 
degrees, with pain at 115 degrees; there was a 26 degree loss 
of extension actively (notated as "-26"), with pain.  
Repetitive motion testing produced pain, grimacing, and 
groaning, and the Veteran demonstrated increasing difficulty 
due to weakness and lack of endurance of his left knee.  On 
repetition, his extension decreased actively, such that he 
had a loss of 42 degrees, with pain at that point.  Flexion 
was unchanged.  
The Veteran's gait was normal and there was no joint line 
tenderness.  He was tender along both margins of the patellar 
tendon.  There was no joint effusion and no soft tissue edema 
was detected.  There was no warmth or redness present, and no 
crepitus.  The Veteran's medial and collateral ligaments were 
intact.  Drawer sign, McMurray's and Lachman tests all showed 
normal results.  X-rays of the Veteran's knee showed medial 
joint space narrowing and bony spurring of the patella.  

Upon review of the Veteran's claims file, the examiner 
diagnosed the Veteran with status post left knee arthroscopy 
with partial medial meniscectomies, stable with residual pain 
and stiffness, and degenerative joint disease.  The examiner 
opined that the impact of repetition was moderate, with an 
estimation of 25 to 50 percent additional decrement.  The 
examiner indicated, in terms of the Veteran's usual 
occupation, he is not employed, as it had become increasingly 
hard for him to train horses due to his left knee pain.  

In March 2009, the February 2009 VA examiner provided an 
addendum to the February 2009 examination.  The Veteran 
underwent an additional range of motion and gait  re-
examination, in which the examiner explained to the Veteran 
that there were discrepancies, as the Veteran's gait was 
normal and the extension of the joint was markedly abnormal.  
In discussing the discrepancy with the Veteran, the Veteran 
reported that he used extreme care to avoid twisting or 
extending his knee, and he avoided any activity that would 
enable his knee to fully extend.  

On examination, the examiner re-tested the Veteran's range of 
motion using a goniometer.  On range of motion the Veteran's 
left knee flexion was to 112 degrees, with pain at 100 
degrees, and on extension, the Veteran's motion was to minus 
15 degrees, with pain at minus 25 degrees.  When the examiner 
tried to bring the Veteran to full extension, he stumbled and 
fell back into the chair due to the pain.  The examiner 
concluded that the Veteran was able to come into near full 
and possibly full extension, however, he elected not to do so 
because of pain and fear of twisting the joint.  The examiner 
reported that he did not find any clinical evidence of 
derangement of the joint, as all ligaments and two menisci 
were normal.  

In an April 2009 statement, the Veteran reported that he 
ended his horse raising and training business, as well as his 
hay business, in December 2008 due to his left knee 
disability.  He again indicated that he experienced 
instability of his knee when performing activities on uneven, 
soft, and bumpy ground, such as riding and training arenas, 
paddocks, pastures, and hay fields; the Veteran further 
reported that he spent 90 percent of the time in these areas.  

At this juncture, the Board notes that the Veteran was 
assigned an initial rating of 10 percent under DC 5259.  
However, the Board finds that DC 5261 is a more appropriate 
diagnostic code, as the Veteran's limitation of extension has 
been shown to be the primary impediment associated with the 
left knee disability.  

Upon review of the evidence of record, the Board finds that 
prior to May 5, 2008, a rating in excess of 10 percent is not 
warranted.  Indeed, the November 2007 VA examination reveals 
findings, as set forth above, which fail to support a rating 
in excess of 10 percent under DC 5261 or any alternate 
diagnostic code.  However,  
the evidence warrants an initial 30 percent disability 
evaluation as of May 2008, the date of the Veteran's 
submitted statement included with his substantive appeal.  
Such statement contained description of his left knee 
limitations which are found to be credible and which have 
been substantiated by the objective evidence of record.  The 
range of motion findings of record subsequent to May 2008, as 
discussed above, support a 30 percent rating.

The Board notes that the evidence does not support assignment 
of a rating in excess of 30 percent under DC 5261, even when 
considering additional functional limitation.  In so finding, 
the Board notes that the finding of -40 extension on 
repetition shown in February 2009 has essentially been 
invalidated by the addendum in March 2009, in which range of 
motion was re-tested due to discrepancies in the earlier 
testing.  Thus, the February 2009 findings are not deemed to 
be representative of the disability picture over any portion 
of the rating period on appeal and hence do not justify an 
increased rating.  

The Board has also considered other applicable diagnostic 
codes.  In this regard, the Veteran has not demonstrated a 
compensable limitation of flexion, thus, DC 5260 is not 
applicable.  The Board notes that DC 5256 is not applicable, 
as the Veteran does not, nor has he ever demonstrated 
ankylosis of his left knee.    Furthermore, DC 5258 is not 
for application in the present case, as the Veteran has not 
complained of locking or effusion, and the objective evidence 
of record does not demonstrate locking or effusion of the 
Veteran's left knee.  Similarly, as the evidence fails to 
show genu recurvatum, DC 5263 is inapplicable.  Likewise, as 
the evidence does not show impairment of the tibia and 
fibula, DC 5262 is not applicable.  Finally, DC 5259, the 
diagnostic code in which the Veteran was initially rated, 
does not accurately represent his current disability.  

The Board has also contemplated whether any separate 
evaluations are applicable here.  In this regard, the Board 
again acknowledges VAOPGCPREC 9-2004 (September 17, 2004), 
where it was held that a claimant who had both limitation of 
flexion and limitation of extension of the same leg must be 
rated separately under Diagnostic Codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  However, in the present case, the medical 
findings do not establish loss of flexion to a compensable 
degree.  Thus, assignment of separate evaluations for 
limitation of flexion and extension of the left leg is not 
appropriate here. 

Further regarding separate ratings, the Board acknowledges 
VAOPGCPREC 23-97, which holds that separate ratings may apply 
for arthritis and instability of the knee.  Again, the VA 
General Counsel has held that, when x- ray findings of 
arthritis are present and a veteran's knee disability is 
evaluated under Code 5257, the veteran would be entitled to a 
separate compensable evaluation under Diagnostic Code 5003 if 
the arthritis results in at least noncompensable limitation 
of motion. See VAOPCGPREC 9-98 (August 14, 1998).

In the present case, a separate rating for instability is not 
warranted here.  It is noted that the Veteran has x-ray 
evidence of arthritis in the left knee.  However, the weight 
of the overall evidence demonstrates that the Veteran's left 
knee is stable, with all ligaments intact, based on the 
medical evidence detailed in pertinent part above.  The Board 
notes that the November 2007 VA examination revealed 
occasional mild patellofemoral snap, but no specific findings 
of laxity were made and subsequent VA examination showed 
normal stability.  Indeed, the February 2009 VA examination 
demonstrated that the Veteran's stability was within normal 
limits upon Lachman and McMurray testing.  Accordingly, there 
is no basis for separate ratings based on arthritis and 
instability- the disability picture here involves objective 
symptoms involving only arthritis.  

In sum, prior to May 5, 2008, there is no support for a 
rating in excess of 10 percent for the Veteran's left knee 
status post-arthroscopy.  From May 5, 2008, the record 
supports a 30 percent rating, but no higher, for the left 
knee disability.  In reaching these conclusions, the benefit 
of the doubt doctrine has been applied where appropriate.  
See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Extraschedular Considerations

During his November 2008 RO hearing, the Veteran reported 
that he started a horse raising business shortly upon 
separation from service in 1988, and indicated thay he could 
not continue to raise horses because of his left knee 
disability.  At the February 2009 VA examination, the Veteran 
again reported that he could not train horses when he 
experienced a flare-up of his knee.  In an April 2009 
statement, he reported that he ended his horse raising and 
training business, as well as his hay baling business in 
December 2008, due to his left knee disability.  As such, the 
Board must consider whether referral for an extraschedular 
rating is warranted.  See Barringer v. Peake, 22 Vet. App. 
242 (2008). 

The report of the February 2009 examination did not include 
an explanation of the Veteran's unemployment, aside from 
indicating that in terms of the Veteran's usual occupation, 
he was not employed and it had become increasingly difficult 
for him to train horses due to his left knee pain.  The 
examiner also noted that the affects of the Veteran's 
condition on his daily activities included stiffness in the 
morning, and when driving for more than two hours.  

Here, the record does not establish that the rating criteria 
are inadequate for rating the Veteran's service-connected 
left knee disability.  The competent medical evidence of 
record shows that his left knee disability is primarily 
manifested by limitation of motion.  The applicable 
diagnostic code used to rate the Veteran's disability provide 
for ratings based on limitation of extension.  See Diagnostic 
Code 5261.  The effects of pain and functional impairment 
have been taken into account and are considered in applying 
the relevant criteria in the rating schedule.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of 
the Veteran's disabilities have been fully considered and are 
contemplated in the rating schedule; hence, referral for an 
extraschedular rating under 38 C.F.R. § 3.321 is unnecessary 
at this time. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Prior to May 5, 2008, an initial disability rating in excss 
of 10 percent is denied.

From May 5, 2008, an initial disability evaluation of 30 
percent for left knee status post-arthroscopy is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits.




REMAND

The Veteran has raised a claim of TDIU due to his service-
connected left knee, which is his only service-connected 
disability.  In his April 2009 statement, the Veteran 
indicated that he is unable to work due to his left knee.  
Specifically, the Veteran reported that he had not raised 
horses since December 2008, and was also not currently 
raising hay or training horses.  

Additional development is required before the issue of 
entitlement to entitlement to TDIU can be adjudicated.  At 
the outset, it is noted that the Veteran has not yet received 
appropriate notice with respect to the TDIU issue.  Such 
should be accomplished.  Additionally, an opinion should be 
obtained as to whether the service-connected left knee 
precludes any substantially gainful employment.  

Accordingly, the case is REMANDED for the following action:

1.  Issue an appropriate notice letter to 
the Veteran with respect to his TDIU 
claim.  


2.  Schedule the Veteran for an 
appropriate VA examination in order to 
determine the effect of his service-
connected left knee on his employability.  
The claims folder should be made 
available to the examiner for review.  
Any indicated evaluations, studies, 
and/or tests deemed to be necessary by 
the examiner should be accomplished.  

Based on examination findings and review 
of the record, the examiner should offer 
an opinion as to whether it is at least 
as likely as not the Veteran's service-
connected left knee, without regard to 
his non service-connected disabilities, 
or his age, renders him unable to secure 
and follow a substantially gainful 
occupation.   

A complete rationale should be given for 
all opinions and expressed.  If the 
examiner cannot respond without resorting 
to speculation, he should explain why a 
response would be speculative.

3.  Thereafter, readjudicate the 
Veteran's claim of entitlement to a total 
disability rating based on individual 
unemployability (TDIU), which is deemed a 
component of the increased rating claim 
and is found to already be under the 
Board's jurisdiction.  If the decision 
remains adverse to the Veteran, he and 
his representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


